UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6875


EDDIE GAMBLE, SR.,

                Plaintiff - Appellant,

          v.

VERNESSA CRADDOCK,

                Defendant – Appellee,

          and

L. T. WRIGHT,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03176-FL)


Submitted:   September 29, 2015            Decided:   October 15, 2015


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie Gamble, Sr., Appellant Pro Se. Michael Lockridge, Special
Assistant United States Attorney, Butner, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eddie Gamble, Sr., seeks to appeal the district court’s

order    denying    relief     on       several       postjudgment        motions     in   his

action filed pursuant to Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                              On appeal, we

confine    our    review     to    the    issues       raised       in    the     Appellant’s

brief.    See 4th Cir. R. 34(b).                 Because Gamble’s informal brief

does     not     challenge        the     basis       for     the        district     court’s

disposition,       Gamble    has        forfeited       appellate          review     of   the

court’s    order.       Accordingly,             we    deny     Gamble’s          motion   for

appointment of counsel and dismiss the appeal.                            We dispense with

oral    argument     because       the     facts       and    legal       contentions      are

adequately     presented      in    the     materials         before       this    court   and

argument would not aid the decisional process.

                                                                                    DISMISSED




                                             2